COUNTY COMMISSIONERS SALARY OF SUPERINTENDENT OF EMERGENCY SHELTER/POOR FARM A board of county commissioners may pay a superintendent of an emergency shelter/poor farm an amount in excess of Six Hundred Dollars ($600.00) per annum as long as said salary is within the limitations set forth by the Legislature in 19 O.S. 180.62 [19-180.62] through 180.64(a) (1975) and is not a sum in excess of eighty percent (80%) of the salary of a county commissioner.  The Office of the Attorney General is in receipt of your letter in which you requested an opinion regarding the following issue: "May a board of county commissioners pay a superintendent of an emergency shelter/poor farm an amount in excess of $600.00 per annum?" Article XVII, Section 3 of the Oklahoma Constitution provides as follows: "The several counties of the State shall provide, as may be prescribed by law, for those inhabitants who, by reason of age, infirmity, or misfortune, may have claims upon the sympathy and aid of the county." It is evident from a reading of the above-quoted constitutional provision that counties do have the authority to set up the emergency shelters/poor farms referred to in your question. Title 56 O.S. 42 [56-42] (1971) provides in pertinent part as follows: "Whenever, under the provisions of this article an asylum for the poor has been established by the overseers of the poor of any county, in this State, said overseer shall employ some good and responsible person resident of the county wherein the asylum is erected to take charge of the same . . . The party so employed shall be called superintendent . . . Said superintendent shall have such salary as the said overseer shall fix, not exceeding the sum of Six Hundred Dollars ($600.00) per annum . . . ." The above-quoted statute was superseded by the adoption of 19 O.S. 180.58 [19-180.58] through 180.67 (1971), as amended. Said statutes established a "rational and relevant formula for uniformity of salaries and wages and of future increases and decreases thereof." The basic salary for all county officers was set in 19 O.S. 180.62 [19-180.62]. Officers were classified in 19 O.S. 180.61 [19-180.61]. 19 O.S. 180.63 [19-180.63] [19-180.63] provided for increases in basic salaries based on a scale of additions to the basic salaries set out in 19 O.S. 180.62 [19-180.62]. In 19 O.S. 180.61 [19-180.61] county commissioners are classified as Group A officers. In 19 O.S. 180.65 [19-180.65] it is indicated that: "The officers named in Groups `A' and `B' shall have such number of regular technical deputies, assistants, investigators, evidence-men, aides, stenographers or reporters, technicians, undersheriffs, jailers, matrons, handwriting and fingerprint experts, probation officers, and/or juvenile officers, bailiffs, or other help, whatever title the principal officer may ascribe to the duties or functions to be performed as authorized by law and clearly related to the proper accomplishment of lawful functions, whether on whole or part-time basis, at such rates of salary or pay, subject to the provisions of this section as hereinafter set forth, as the principal officer may propose and establish the need of and the county commissioners will approve, for the adequate accomplishment of the functions of the office in the performance of the duties imposed thereon by law, with due weight being given to employment on whole or part-time basis; provided, that no such employments shall exceed the amount of lawful funds appropriated for such purpose." ". . . "(d) No other deputy, aide, assistant, or other person named in subsection (a) of this section may be paid at a salary rate in excess of eighty percent (80%) of the salary of the principal officer; and, subject to said limitation, the salary or rate of pay of said subordinate shall be determined by the principal officer and the county commissioners based upon responsibility, risks, skills, training, and experience required for such position and afforded by the subordinate; . . ." The position of superintendent of the county emergency shelter/poor farm is covered within the statute by the designation "or other help". Since said superintendent is employed by the county commissioner he is qualified to receive eighty percent (80%) of the salary of the principal officer i.e. a county commissioner.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. A board of county commissioners may pay a superintendent of an emergency shelter/poor farm an amount in excess of Six Hundred Dollars ($600.00) per annum as long as said salary is within the limitations set forth by the Legislature in 19 O.S. 180.62 [19-180.62] through 180.64(a) (1975) and is not a sum in excess of eighty percent (80%) of the salary of a county commissioner.  (AMALIJA J. HODGINS) (ksg) ** SEE: OPINION NO. 92-558 (1992) (UNPUBLISHED) **